DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The extraneous words “belt the” appear within the phrase “The belt the belt removal channel 24 has at least three and preferably four mounting points for the ends of the belt” [0028]. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: The preposition “a” is missing between “having” and “hopper” (line 5). Appropriate correction is required.
Claim 3 is objected to because of the following informalities: The word “pivotable” is used where “pivotably” would be grammatically correct (line 2). Appropriate correction is required.
Claim 9 is objected to because of the following informalities: The claim recites the grammatically incorrect phrase “which engages the belt and to maintain belt tension” where the phrase “which engages the belt and maintains belt tension would be grammatically correct. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: The phrase “to vary the range” is repeated twice in immediate succession (line 3). Appropriate correction is required.
Claim 19 is objected to because of the following informalities: The preposition “a” is missing between “having” and “hopper” (line 5). Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the claim recites the limitation “in order to vary the diameter of a cigarette to be formed” (lines 18-19) which is considered to be a statement regarding the intended use of the claimed belt tension adjuster. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a belt tension adjuster that is capable of varying the diameter of a cigarette to be formed.

Regarding claim 18, the claim recites the limitation “during assembly of the machine” (line 3), which is considered to be a limitation regarding the process of making the claimed machine. The determination of patentability is based upon the product or apparatus structure itself. Patentability does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a machine having the claimed structure.

Regarding claim 1, the claim recites the limitation “in order to vary the diameter of a cigarette to be formed” (lines 21-22) which is considered to be a statement regarding the intended use of the claimed belt tension adjuster. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a belt tension adjuster that is capable of varying the diameter of a cigarette to be formed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation “the forming and idler roller” (line 14) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to both the forming roller and the idler roller. 
There is insufficient antecedent basis for the limitation “the axis of the tensioner roller” (line 18) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the tensioner axis. Claims 2-18 are indefinite by dependence. 

Regarding claim 4, the term “ergonomic” (line 4) is a subjective term since different users may have different views as to what features are ergonomic. While applicant’s specification uses the term “ergonomic” ([0021], figure 1, reference numeral 45) it does not set forth an objective standard that that would allow the public to determine the scope of the claim as required for subjective terms to be definite. See Datamize LLC. V. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005) and MPEP § 2173.05(b) IV. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the knob to have any structure configured to be gripped by a user.

Regarding claim 7, it is unclear whether the limitation “a circumferentially spaced apart removal channel” (line 2) refers to the circumferentially spaced apart removal channel of claim 1 or to a new circumferentially spaced apart removal channel, rendering the claim indefinite. For the purposes of this Office cation, the limitation will be interpreted as if it referred to the circumferentially spaced apart removal channel of claim 1. Claim 8 is indefinite by dependence. 

Regarding claim 9, it is unclear whether the limitation “a circumferentially spaced apart removal channel” (line 2) refers to the circumferentially spaced apart removal channel of claim 1 or to a new circumferentially spaced apart removal channel, rendering the claim indefinite. For the purposes of this Office cation, the limitation will be interpreted as if it referred to the circumferentially spaced apart removal channel of claim 1.

Regarding claim 19, there is insufficient antecedent basis for the limitation “the forming and idler roller” (line 16) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to both the forming roller and the idler roller. 
There is insufficient antecedent basis for the limitation “the axis of the tensioner roller” (line 21) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the tensioner axis. Claim 20 is indefinite by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-9, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erfurth (US 128,133) in view of De Forest (US 139,375).

Regarding claim 1, Erfurth discloses a cigar machine (title) comprising a frame with legs (figure 1, reference numeral C), which is considered to meet the claim limitation of walls, with a cylindrical roller mounted within it (page 1, left column, bottom, figure 1, reference numeral B), which is considered to meet the claim limitation of an elongate drum. The roller has a longitudinal cavity intended for the reception of the filling (page 1, left column, bottom, figure 1, reference numeral D), which is therefore considered to meet the claim limitation of a hopper channel. A second longitudinal cavity receives a rolled bunch to be easily removed (page 1, right column, bottom, figure 1, reference numeral E), and is therefore considered to meet the claim limitation of a removal channel. An apron is fastened to the roller B at points d and e within cavity E (page 1, right column, top, figure 3, reference numerals d, e), and is therefore considered to meet the claim limitation of an elongate belt. The apron is wound around two rollers which wind the wrapper material around the filling (page 1, right column, bottom, figure 3, reference numeral G). The closer roller is considered to meet the claim limitation of a forming roller, and the farther roller is considered to meet the claim limitation of an idler roller. The length of the apron can be adjusted by providing one of the fastening pins with a ratchet wheel and pawl (page 1, right column, top). Erfurth does not explicitly disclose a tensioner roller that is adjusted by a coopering tension adjuster.
De Forest teaches a machine for rolling tobacco (page 1, left column, top) having a tension roller (figure 1, reference numeral E) carried on sliding blocks (figure 1, reference numeral D), which are considered to meet the claim limitation of a belt tension adjuster, which slide along arms (figure 1, reference numeral e) that receive screw rods that adjust the position of the sliding blocks to allow the tension roller to be moved to adjust the tension in an apron (page 1, right column, middle, figure 1, reference numeral F). It is evident that the screw rods releasably affix the sliding blocks since they move the blocks back and forth. It is additionally evident that the differing tension in the apron could make cigarettes of varying diameters since additional pressure will result in greater compaction of the tobacco and therefore a smaller diameter. De Forest additionally teaches that adjusting the tension of the apron allows the pressure imparted upon the tobacco during rolling to adjusted (page 1, left column, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apron of Erfurth with the tension roller and sliding blocks of De Forest. One would have been motivated to do so since De Forest teaches adjusting the pressure applied to tobacco during rolling by adjusting the tension of an apron.

Regarding claim 3, Erfurth discloses that the roller B is mounted on a shaft that turns in bearings formed in the frame having knobs on either end that rest in the frame (page 1, left column, bottom, figure 1, reference numeral b).

Regarding claim 6, Erfurth discloses that the apron extends around the rollers G and the majority of the circumference of the roller B (figure 3). It is evident that the apron would also extend around the tension roller in the combination since the tension roller would otherwise be unable to tension the apron.

Regarding claim 7, Erfurth discloses that the cavities D and E are spaced apart along the circumference of the roller B, and that the portions of the roller B between the cavities D and E have a consistent circumference (figure 3).

Regarding claim 8, modified Erfurth teaches all the claim limitations as set forth above. Erfurth additionally discloses that a rolling surface for the wrapper and filling is created between the cavities D and E (figure 2). Modified Erfurth does not explicitly teach the cavities D and E spaced apart by more than 90 degrees but fewer than 130 degrees along the roller B circumference.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the positions of the cavities D and E such that they are spaced apart by more than 90 degrees but fewer than 130 degrees along the roller B circumference. One would have been motivated to do so since there is no evidence of record that the precise positions of the cavities D and E are critical. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 9, Erfurth discloses that apron is wrapped around the portion of the roller B furthest from the rollers G, which has a constant radius (figure 2), and De Forest teaches that the apron is kept under tension (page 1, right column, middle), indicating that the roller B must keep the apron under tension in the combination since the apron would otherwise lose its tension.

Regarding claim 12, modified Erfurth teaches all the claim limitations as set forth above. Modified Erfurth does not explicitly teach a diameter of the roller B.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the roller B of modified Erfurth have the claimed diameter. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 13, modified Erfurth teaches all the claim limitations as set forth above. Modified Erfurth does not explicitly teach the cavities D and E being diametrically opposed on the surface of the drum.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the positions of the cavities D and E such that they are diametrically opposed. One would have been motivated to do so since there is no evidence of record that the precise positions of the cavities D and E are critical. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 14, modified Erfurth teaches all the claim limitations as set forth above. Modified Erfurth does not explicitly teach the cavities D and E extending for the claimed distances along the circumference of the roller B.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cavities D and E extend for the claimed distances along the circumference of the roller B. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 15, modified Erfurth teaches all the claim limitations as set forth above. Modified Erfurth does not explicitly teach the cavities D and E having the claimed depth relative to the radius of the roller B.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cavities D and E have the claimed depth relative to the radius of the roller B. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 19, Erfurth discloses a cigar machine (title) comprising a frame with legs (figure 1, reference numeral C), which is considered to meet the claim limitation of walls, with a cylindrical roller mounted within it (page 1, left column, bottom, figure 1, reference numeral B), which is considered to meet the claim limitation of an elongate drum. The roller has a longitudinal cavity intended for the reception of the filling (page 1, left column, bottom, figure 1, reference numeral D), which is therefore considered to meet the claim limitation of a hopper channel. A second longitudinal cavity receives a rolled bunch to be easily removed (page 1, right column, bottom, figure 1, reference numeral E), and is therefore considered to meet the claim limitation of a removal channel. An apron is fastened to the roller B at points d and e within cavity E (page 1, right column, top, figure 3, reference numerals d, e), and is therefore considered to meet the claim limitation of an elongate belt. The apron is wound around two rollers which wind the wrapper material around the filling (page 1, right column, bottom, figure 3, reference numeral G). The closer roller is considered to meet the claim limitation of a forming roller, and the farther roller is considered to meet the claim limitation of an idler roller. The length of the apron can be adjusted by providing one of the fastening pins with a ratchet wheel and pawl (page 1, right column, top). A rolling surface for the wrapper and filling is created between the cavities D and E (figure 2). The apron is wrapped around the portion of the roller B furthest from the rollers G, which has a constant radius (figure 2). Erfurth does not explicitly disclose a tensioner roller that is adjusted by a coopering tension adjuster.
De Forest teaches a machine for rolling tobacco (page 1, left column, top) having a tension roller (figure 1, reference numeral E) carried on sliding blocks (figure 1, reference numeral D), which are considered to meet the claim limitation of a belt tension adjuster, which slide along arms (figure 1, reference numeral e) that receive screw rods that adjust the position of the sliding blocks to allow the tension roller to be moved to adjust the tension in an apron (page 1, right column, middle, figure 1, reference numeral F). It is evident that the screw rods releasably affix the sliding blocks since they move the blocks back and forth. It is additionally evident that the differing tension in the apron could make cigarettes of varying diameters since additional pressure will result in greater compaction of the tobacco and therefore a smaller diameter. De Forest additionally teaches that adjusting the tension of the apron allows the pressure imparted upon the tobacco during rolling to adjusted (page 1, left column, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apron of Erfurth with the tension roller and sliding blocks of De Forest such that that the roller B keeps the apron under tension in the combination. One would have been motivated to do so since De Forest teaches adjusting the pressure applied to tobacco during rolling by adjusting the tension of an apron but maintaining it at specific tension.

Regarding claim 20, modified Erfurth teaches all the claim limitations as set forth above. Modified Erfurth does not explicitly teach the cavities D and E spaced apart by more than 90 degrees but fewer than 130 degrees along the roller B circumference.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the positions of the cavities D and E such that they are spaced apart by more than 90 degrees but fewer than 130 degrees along the roller B circumference. One would have been motivated to do so since there is no evidence of record that the precise positions of the cavities D and E are critical. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Erfurth (US 128,133) in view of De Forest (US 139,375) as applied to claim 1 above, and further in view of Jerstrum (US 536,630).

Regarding claim 2, modified Erfurth teaches all the claim limitations as set forth above. Modified Erfurth does not explicitly teach the tension roller being eccentric.
Jerstrum teaches a cigarette machine (title) having an eccentric barrel (figure 2, reference numeral H) that presses more or less against an apron  that presses more or less against the apron when a user rotates a pushing handle (figure 2, reference numeral G) to increase or diminish the slack or tension of the apron on the cigarette as the rolling proceeds to wrap it with the proper degree of tightness (page 1, lines 95-104, page 2, lines 1-8).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tension roller of modified Erfurth be eccentric. One would have been motivated to do so since Jerstrum teaches an eccentric barrel that allows a user to increase or diminish the slack or tension of the apron on the cigarette as the rolling proceeds to wrap it with the proper degree of tightness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Erfurth (US 128,133) in view of De Forest (US 139,375) as applied to claim 3 above, and further in view of Ash (US 1,982,365).

Regarding claim 4, modified Erfurth teaches all the claim limitations as set forth above. Modified Erfurth does not explicitly teach the shaft being provided with a handle aligned with the cavity D.
Ash teaches a cigarette rolling machine (title) having an eccentric roller (figure 1, reference numeral J) mounted on an axle (figure 3, reference numeral I) that is rotated by a handle (figure 3, reference numeral K) having a pin mounted on it (page 1, lines 26-99, figure 3, reference numeral L), which is considered to meet the claim limitation of an ergonomic feature. The roller has a concave pocket (page 1, lines 26-99, figure 1, reference numeral M). The pin is considered to be aligned with the concave pocket since must be in a fixed rotational position since the pin is mounted on the handle.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shaft of modified Erfurth with the handle and pin of Ash. One would have been motivated to do so since Ash teaches a handle and pin that rotate a roller.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erfurth (US 128,133) in view of De Forest (US 139,375) as applied to claim 1 above, and further in view of Thorpe (US 26,382).

Regarding claim 5, modified Erfurth teaches all the claim limitations as set forth above. Erfurth additionally discloses that the end of the belt is fastened to the roller B in the cavity D by a fastening pin e having a ratchet-wheel and pawl (page 1, right column, top). Modified Erfurth does not explicitly disclose the pawl having at least 3 positions.
Thorpe teaches a machine for making cigars (title) having a belt with a tension that is regulated at pleasure by moving backward or forward by means of more than three pawls (page 1, right column, bottom, page 2, left column 2, figure 1, reference numeral K). Each pawl is considered to be a different mounting point.
It would therefore have been obvious to one of ordinary skill in the ordinary skill in the art before the effective filing date of the claimed invention to combine the pawls of modified Erfurth with the more than three pawls of Thorpe. One would have been motivated to do so since Thorpe teaches pawls that allow the tension of a belt to be adjusted at pleasure.

Regarding claim 17, modified Erfurth teaches all the claim limitations as set forth above. Erfurth additionally discloses that the end of the belt is fastened to the roller B in the cavity D by a fastening pin e having a ratchet-wheel and pawl (page 1, right column, top). Modified Erfurth does not explicitly disclose (a) the pawl having at least 2 positions and (b) the fastener d also having a pawl.
Regarding (a), Thorpe teaches a machine for making cigars (title) having a belt with a tension that is regulated at pleasure by moving backward or forward by means of more than two pawls (page 1, right column, bottom, page 2, left column 2, figure 1, reference numeral K). Each pawl is considered to be a different mounting point.
It would therefore have been obvious to one of ordinary skill in the ordinary skill in the art before the effective filing date of the claimed invention to combine the pawls of modified Erfurth with the more than two pawls of Thorpe. One would have been motivated to do so since Thorpe teaches pawls that allow the tension of a belt to be adjusted at pleasure.
Regarding (b), Thorpe teaches a machine for making cigars (title) having a belt with a tension that is regulated at pleasure by moving backward or forward by means of more than two pawls (page 1, right column, bottom, page 2, left column 2, figure 1, reference numeral K). Each pawl is considered to be a different mounting point.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fastener d of modified Erfurth with the pawl of Thorpe. One would have been motivated to do so since Thorpe teaches pawls that allow the tension of a belt to be adjusted at pleasure.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Erfurth (US 128,133) in view of De Forest (US 139,375) as applied to claim 1 above, and further in view of Oldenkamp (US 2,809,640).

Regarding claims 10 and 11, modified Erfurth teaches all the claim limitations as set forth above. Modified Erfurth does not explicitly teach the rollers G having sponges on their surfaces.
Oldenkamp teaches a cigarette mouthpiece machine having rotating sponge rubber rollers which rotate a composite cigarette assembly as it is being united (column 2, line 73, column 3, lines 1-17).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rollers G of modified Erfurth sponge rubber rollers of Oldenkamp. One would have been motivated to do so since Erfurth discloses rollers that wind a wrapper material around a filling and Oldenkamp teaches sponge rubber rollers that rotate a cigarette assembly. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Erfurth (US 128,133) in view of De Forest (US 139,375) as applied to claim 1 above, and further in view of Winget (US 699,607).

Regarding claim 16, modified Erfurth teaches all the claim limitations as set forth above. Modified Erfurth does not explicitly teach a slot in the frame.
Winget teaches a cigar machine (title) having a base supporting a table and formed of two opposite legs (page 1, lines 69-72, figure 3, reference numeral 1). The legs each have corresponding elongated openings (figure 1), which are considered to meet the claim limitation of slots. It is evident that a carton of rolling paper could be placed within the slots.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the legs of modified Erfurth for the legs of Winget. One would have been motivated to do so since there is no evidence that the different legs would support the apparatus of modified Erfurth differently. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Erfurth (US 128,133) in view of De Forest (US 139,375) as applied to claim 1 above, and further in view of Atkinson (US 1,505,126).

Regarding claim 18, modified Erfurth teaches all the claim limitations as set forth above. Modified Erfurth does not explicitly teach the ends of the apron being formed in a rib.
Atkinson teaches a device for the production of cigarettes as needed (page 1, lines 10-29) having an apron having a fold or bight that can be gripped or clamed by a flange forming a groove so that it is not apt to be accidentally withdrawn (page 2, lines 18-40, figure 7, reference numeral 21).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the ends of the apron of modified Erfurth using the flange and folds of Atkinson. One would have been motivated to do so since Atkinson teaches a gripping and clamping mechanism that secures an apron against accidental withdrawal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747